DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In respond to applicant’s amendment filed 9/30/2022, claim 1 has been amended, and claim 20  has been added. Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Claims 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (US 2015/0246412) in view of Gu (US 2008/0067155).

With respect to claim 1, Mendes et al. ‘412 shows and discloses a laser ablation apparatus (Fig 1, 2, 3A-9C; Section [031]) comprising: a laser beam generator including beam sources for generating laser beams, the laser beam generator using a solid-state laser (Fig 1, 2: 110/120, 210/220 solid state lasers; Section [042] solid lasers , excimer, gas or other known types of lasers); an output beam generator configured to generate an output beam using the laser beams (Fig 1, 2: 130/140 or 256/240/260/262 are considered as an output beam generator - generate an output beam 131/231 using the laser beams 110/120, 210/220); and a substrate stage including at least one stage in which a carrier substrate on which a panel substrate is formed is disposed (Fig 1, 2, 9: a substrate stage including at least one stage which a carrier substrate on which a panel substrate is formed is disposed; Section [070-072] Si/c-Si/metal and other material layers).   The claim further require wherein the output beam generator includes: mixers configured to generate mixed laser beams having a plurality of  linear-polarizations which intersect at a predetermined angle by mixing the laser beams; and a photo molding machine configured to generate the output beam using the mixed laser beams.  Mendes et al. ‘412 did not explicitly state as the above.  However, Mendes et al. ‘412 discloses Fig 1, 2, 9: 130/140 or 256/240/260/262 the output beam generator includes mixers/beam combiner 130 or 140 or 260 or 262 configured to generate mixed laser beam 131/132.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In this case it is well-known photo molding machine to generate the output mixed beam to target/substrate to create/produce/form the desired geometry of parts (Abstract: used to modify property of material or change geometry of parts; Fig 1-9C).
Gu ‘155 of analogous art show and discloses method and system for laser processing targets of different types of a workpiece, where in one of the embodiments teach the controller control the laser output such that vertical linear polarization, horizontal linear polarization, and circular polarization or capable of rotating linear polarization to numerous angles such that it is useful for cutting or trimming of different structure (TITLE; Abstract; (Section [095-099]). Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Mendes et al. ‘412 with the controller for adjustment of angle of polarization as taught or suggested by Gu ‘155, for the benefit of cutting/molding or trimming for it intended purpose (Section [098]).

With respect to claim 2, Mendes et al. ‘412 shows wherein the substrate stage includes a plurality of stages (Fig 9; Section [070-072] Si/c-Si/metal and other material layers).

With respect to claim 3, the claim further requires wherein the substrate stage further includes a moving unit configured to move the plurality of stages to a laser incident area along a first moving guide, wherein the plurality of stages move along a second moving guide in the laser incident area while the output beam is incident, wherein the first moving guide extends along a first direction, and the second moving guide extends along a second direction different from the first direction.  Mendes et al. ‘412 did not explicitly state as the above.  However, Mendes et al. ‘412 did shows and discloses the workpiece stage is move about 1 mm/s  and shows array of modify parts in 2D array.  Therefore, it is within one skill in the art recognize there is a moving unit to move the workpiece move in X, Y or first and second directions such that property of material can be changed by the laser (Fig 3C, 5I-5L;  Section [063] workpiece stage moved).  
With respect to claim 4, the claim further requires further comprising a chamber configured to seal the at least one stage from the outside.   Mendes et al. ‘412 did not explicitly state as the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In this case it is well-known the laser processing device/system/operating part is contained in a chamber/housing/container to seal at least one stage from the outside, for the benefit protecting the device/system/operating part from external environment (i.e. lasers and its components known to be mounted to a housing).
With respect to claim 6, the claim further requires wherein the output beam is configured to incident onto the back of the carrier substrate.  Mendes et al. ‘412 did not explicitly state as the above.  However, it is well-known in the art the use of output beam incident onto the back of the carrier substrate, for the benefit of intended cut/ablation/ or change geometry of parts for its intended purposes.
With respect to claim 7, Mendes et al. ‘412 shows wherein the output beam has a linear shape (Fig 3C, 5K, 5L: linear line shape).
With respect to claim 8, the claim further requires wherein the panel substrate includes polyamide or polyimide.  Mendes et al. ‘412 did not explicitly state the above.  However, Mendes et al. ‘412 did discloses the use of alumina, transparent ceramic, or sapphire substrate (Abstract; Section [071-072] substrate alumina or other transparent ceramic, sapphire, GaN, aluminum and tin, or glass ).  However, it is well-known in the art the use polyamide or polyimide as a material substrate, for the benefit of intended cut/ablation/ or change geometry of parts for its intended purposes.

With respect to claim 9, the claim further requires wherein the beam sources include a laser including an ytterbium:yttrium aluminum garnet (Yb:YAG) component.  Mendes et al. ‘412 did not explicitly state as the above.  However, Mendes et al. ‘412 did discloses the use of ytterbium for lasing.  It is well-known in the art the use Yb:YAG, for the benefit of use known technology material, for the benefit emitting the desired wavelength/power/quality for its intended use.
With respect to claim 10, Mendes et al. ‘412 discloses wherein the wavelength of the laser beams belongs to a range of 270 nm to 410 nm (Section [031, 040] 10-380nm, or 266-355nm).
With respect to claim 11, Mendes et al. ‘412 shows wherein the laser beam generator includes even numbered beam sources (Fig 1: 110/ 120).  
Allowable Subject Matter
4.	Claims 5, 12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
wherein the photo molding machine includes a homogenizer configured to homogenize the mixed laser beams.
Claim 12:
wherein the laser beam generator includes four beam sources.
Claim 20:
wherein the laser beams include first laser beams and second laser beams, and wherein the mixers rotate a polarization direction of the first laser beams by a predetermined angle and mix the first laser beams having a rotated polarization direction and the second laser beams to generate the mixed laser beams. 
Allowable Subject Matter
Claim 13:
Claim 13 is allowable for the references fail to teach a method of manufacturing a display device, the method comprising: forming a panel substrate on the front of a carrier substrate; forming a display element layer, a thin film encapsulation layer, and an upper protective layer on the front of the panel substrate; disposing the carrier substrate on a stage in a state in which the carrier substrate is overturned; irradiating, by an output beam generator, an output beam onto the back of the carrier substrate; and ablating the panel substrate from the carrier substrate, wherein the irradiating the output beam includes: generating, by a laser beam generator, laser beams, using a solid-state laser; and generating, by the output beam generator, the output beam using the laser beams.
Claims 14-19 are also allowable as they directly depend on claim 13.

Citation of Pertinent References

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Seifert et al. (US 2005/0041697) shows and discloses known use of Yb and even number portable solid state lasers Nd:YAG, Nd:YVO4, etc. lasers used for ablation (Fig 5; Section [032, 034]). 
Hosseini et al. (US 2013/0126573) shows and discloses a portable laser having even number of laser source with ablation different locations “top/middle/bottom” in polymer or different materials (Fig 1b, 4, 6, 8, 10: dual lasers create ablation to top or bottom of substrate such as polymers; Section [054, 101] transparent ceramics, polymers, etc). 
					
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection.  Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant’s amendment necessitated the new ground of rejection presented in this office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828